 Case 3:18-cv-02111-JPG Document 17 Filed 05/12/20 Page 1 of 1 Page ID #156



                        N THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 SHAUNDALE J. JOHNSON,
 Petitioner,

 v.                                                                  Case No. 18–CV–02111–JPG

 UNITED STATES OF AMERICA,
 Respondent.

                                         JUDGMENT

       This matter having come before the Court,

       IT IS HEREBY ORDERED AND ADJUDGED that Petitioner Shaundale J. Johnson’s

Motion to Vacate, Set Aside, or Correct Sentence is DENIED without a certificate of appealability.



Dated: Monday, May 11, 2020                         MARGARET M. ROBERTIE
                                                    CLERK OF COURT

                                                    s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
